Citation Nr: 1524190	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disability.

2.  Entitlement to service connection for a gastrointestinal disability other gastroduodenitis, to include as secondary to service-connected lumbar spondylosis.

3.  Entitlement to a rating in excess of 10 percent for gastroduodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for headaches as new and material evidence had not been submitted, denied entitlement to service connection for irritable bowel syndrome, and denied entitlement to a rating in excess of 10 percent for gastroduodenitis.

The Veteran testified before the undersigned at a March 2015 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims file.

The issues of entitlement to service connection for a gastrointestinal disability other than gastroduodenitis and entitlement to an increased rating for gastroduodenitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a headache disability was originally denied in a May 2001 rating decision on the basis that there was no medical evidence that the Veteran's headaches were the result of a chronic disability which was incurred in service or had manifested to a compensable degree following service; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.  

2.  Evidence received since the May 2001 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claim of service connection for a headache disability.


CONCLUSIONS OF LAW

1.  The RO's May 2001 decision that denied the claim of service connection for a headache disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the May 2001 RO decision is not new and material and, therefore, insufficient to reopen the claim of service connection for a headache disability.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, VCAA notice must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); Kent v. Nicholson, 20 Vet. App. 1 (2006); VAOPGCPREC 6-2014.

In a pre-adjudication letter dated in June 2007, the RO informed the Veteran of the evidence needed to substantiate the underlying claim of service connection for a headache disability.  This letter thereby provided some of the notice required by the VCAA.

The June 2007 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2007 letter.

The June 2007 letter did not provide all of the necessary notice required by the VCAA in that it did not inform the Veteran of the need to submit new and material evidence and did not explain the meaning of these terms.  Actual knowledge of the need to submit new and material evidence and of the meaning of these terms has been demonstrated as the Veteran received such information in the January 2008 rating decision and a March 2009 statement of the case and he was also provided with such information during the March 2015 Board hearing.  Such post-decisional notice could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he has had ample time within which to submit additional evidence and argument.

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id. See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  No such showing of prejudice has been made in this case.  As explained above, the Veteran received actual notice of the need to submit new and material evidence to reopen the claim of service connection for a headache disability and of the meaning of these terms by way of the January 2008 rating decision and March 2009 statement of the case and during the March 2015 hearing.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's March 2015 hearing, the undersigned identified the issues on appeal (including whether new and material evidence has been received to reopen the claim of service connection for a headache disability), asked the Veteran about the history of his headaches, informed him of the evidence necessary to reopen the claim of service connection for a headache disability and to substantiate the underlying claim, and asked him about the treatment received for his claimed disabilities to ensure that all relevant records were obtained.  The Veteran provided testimony as the symptoms and history of his claimed headache disability and he has submitted additional evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post- service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for headaches.  
The Veteran has not been afforded a VA examination for his claimed headache disability and an opinion as to the etiology of any such disability has not otherwise been obtained.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim of service connection for a headache disability, there is no duty to provide an examination or obtain an opinion with respect to this claimed disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claim of service connection for a headache disability in a May 2001 rating decision on the basis that there was no medical evidence that the Veteran's headaches were the result of a chronic disability which was incurred in service or had manifested to a compensable degree following service.  Specifically, the May 2001 decision explained that a VA neurologic examination was conducted in December 2000 and that the examiner diagnosed atypical vascular headaches.  The headaches were only very brief in duration and occurred over the right or left side of the head or the vertex.  The headaches only lasted for a couple of seconds and then resolved.  They were not associated with any other neurologic symptoms and were not incapacitating and a neurologic examination was normal.  Overall, the Veteran's headaches were not regarded as chronic in service, there was no history of treatment sufficient to be indicative of a chronically disabling condition, and the December 2000 examination did not support a finding of a chronic disability which met the minimum evaluative criteria of 10 percent.

The Veteran was notified of the RO's May 2001 decision, he did not appeal that decision, and new and material evidence was not received within one year of its 

issuance.  Thus, the May 2001 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

New evidence received since the May 2001 denial includes VA treatment records, private medical records, statements submitted by the Veteran's former employers, the Veteran's testimony during the March 2015 hearing, and various statements submitted by the Veteran.  The newly submitted evidence includes reports of headaches in service and in the years since service.  However, the Veteran's reports of headaches in service and of a continuity of symptomatology in the years since service had already been presented and considered as part of the final May 2001 decision.

The Board acknowledges that the Veteran has presented new arguments as to why he believes service connection for a headache disability is warranted, to include that they are due to exposure to noise and chemicals (e.g., jet fuel, kerosene) in service and that they are due to medications prescribed for his service-connected back disability.  However, a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, and a final denial on one theory is a final denial on all theories.  In other words, a new theory of entitlement in and of itself is not new and material evidence.  Robinson v. Mansfield, 21 Vet App 545 (2008). Ashford v. Brown, 10 Vet. App. 120 (1997); Perry v. West, 12 Vet. App. 365 (1999).  In this case, the Veteran has not submitted any new evidence indicating either that his claimed headache disability is related to any exposures in service or that it is related to a service-connected disability.  

Moreover, as a lay person, the Veteran lacks the expertise in this case (not involving an immediately observable cause-and-effect relationship) to determine that his claimed headaches are related to any specific exposure in service or a service-connected disability.  Rather, it would require medical expertise to evaluate his headaches, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence and his statements pertaining to new theories of entitlement do not, by themselves, constitute new and material evidence.  Thus, they are insufficient to reopen the claim of service connection for a headache disability.  38 C.F.R. § 3.159(a)(1), (2) (2014).

Overall, none of the evidence received since the May 2001 denial of the Veteran's claim of service connection for a headache disability includes any new evidence that the disability was either incurred or aggravated in service, constitutes a chronic disability that manifested to a compensable degree within one year of the Veteran's separation from service, or was caused or aggravated by a service-connected disability.  The fact remains that there is no new competent medical or lay evidence reflecting that the Veteran's claimed headache disability is related to service or a service-connected disability.  Also, the Veteran has not alluded to the existence of any such evidence.  Hence, there is no new and material evidence pertaining to the basis for the prior final denial. 

While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107(a) (West 2014); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence that his claimed headache disability was incurred or aggravated in service or is otherwise related to a service-connected disability, and the absence of such evidence was the basis for the prior final denial, new and material evidence has not been received and the appeal must be denied.


ORDER

As new and material evidence has not been received, the claim of service connection for a headache disability is not reopened, and the appeal of this issue is denied.

REMAND

The Veteran contends that he has a current gastrointestinal disability other than gastroduodenitis and that this disability is related to medications taken for his service-connected back disability.  Medical records, including VA physician notes dated in January 2007 and August 2009, include diagnoses of gastroesophageal reflux disease (GERD).  Thus, current gastrointestinal disability other than gastroduodenitis have been demonstrated. 

In September 2014, a VA medical professional reviewed the Veteran's claims file and opined that his claimed gastrointestinal disability (to include GERD) was not likely ("less likely than not"/"less than 50 percent probability") proximately secondary to , aggravated by, or the result of medication (Rofecoxib/Vioxx) taken for his service-connected back disability.  This opinion was based on the fact that the Veteran was prescribed Rofecoxib (Vioxx) in October 2001 because Ibuprofen was not managing his back pain.  The Veteran discontinued the medication after approximately 3 months due to nausea and abdominal discomfort.  He subsequently tried multiple medications for his low back pain and he continued to have similar frequency and severity of symptoms related to his GERD and continued to take Ibuprofen for low back pain as needed.

The VA medical professional further explained that Rofecoxib (Vioxx) is a COX-2 selective, nonsteroidal anti-inflammatory drug (NSAID).  Any use of NSAIDs has the potential for exacerbating gastrointestinal symptoms during the time of using the medication and the Veteran continued to have exacerbation of his symptoms when he took Ibuprofen.  As previously, his symptoms reduced when he was not taking NSAIDs.  Thus, there was no permanent worsening of his disability with the use of NSAIDs.

In the September 2014 opinion, the examiner opined that the Veteran's GERD was not caused or aggravated by the medications taken for his service-connected back disability, the rationale that was provided only essentially related to the opinion pertaining to aggravation and no explanation or reasoning was provided as to why the GERD was not caused by the treatment received for the service-connected back disability.

Thus, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current gastrointestinal disability other than gastroduodenitis.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The claim for an increased rating for gastroduodenitis is inextricably intertwined with the claim of service connection for a gastrointestinal disability other than gastroduodenitis because ratings under certain diagnostic codes pertaining to disabilities of the digestive system (including the diagnostic codes pertaining to the Veteran's gastroduodenitis and his claimed GERD) will not be combined with each other.  Rather, a single rating is to be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114 (2014).  As the rating for the Veteran's service-connected gastroduodenitis may be affected if another gastrointestinal disability is found to be service-connected, the Board will defer adjudication of the increased rating issue.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2003 statement from the Veteran (VA Form 21-4138), a March 2007 statement from Dr. Chowdary, and a July 2007 VA examination report indicate that the Veteran has received relevant treatment for a gastrointestinal disability from Dr. Ghori, McAllen Medical Center, Dr. Chowdary, and Cornerstone Regional Hospital.  Although some records from some of these treatment providers have been obtained, it appears that there may be additional relevant records that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the record.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2). These steps have not been taken with regard to any additional relevant treatment records from the above identified private treatment providers.  Therefore, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a gastrointestinal disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a gastrointestinal disability from Dr. Ghori (see the Veteran's August 2003 VA Form 21-4138), McAllen Medical Center (see the Veteran's August 2003 VA Form 21-4138), Dr. Chowdary (see the March 2007 letter from Dr. Chowdary), and Cornerstone Regional Hospital (see the July 2007 VA examination report), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any outstanding relevant private treatment records for which a sufficient release is submitted.  All efforts to obtain these records must be documented in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment from the VA South Texas Health Care System dated from December 2002 through May 2004 and from September 2014 through the present; the VA Texas Valley Coastal Bend Health Care System dated from September 2014 through the present; and all records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability other than gastroduodenitis and to assess the current severity of the service-connected gastroduodenitis.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms associated with the Veteran's gastroduodenitis, to include the size of any nodular lesions, the size and number of any eroded or ulcerated areas, and the severity of any hemorrhages.

For each current gastrointestinal disability other than gastroduodenitis identified (i.e., any gastrointestinal disability other than gastroduodenitis diagnosed since January 2007 including, but not limited to GERD, a hyperplastic polyp, and H. pylori), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability other than gastroduodenitis had its clinical onset in service, is related to his stomach problems in service in March 1995, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability other than gastroduodenitis was caused by the Veteran's service-connected lumbar spondylosis(to include any medications taken for the back disability, including Vioxx)?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current gastrointestinal disability other than gastroduodenitis was aggravated by the Veteran's service-connected lumbar spondylosis(to include any medications taken for the back disability, including Vioxx)?

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating these opinions, the examiner shall specifically acknowledge and comment on any gastrointestinal disabilities other than gastroduodenitis diagnosed since January 2007 (including, but not limited to, GERD, a hyperplastic polyp, and H. pylori), the Veteran's treatment for stomach problems in service in March 1995, and his contention that his gastrointestinal disability is related to medications taken for his service-connected back disability (including Vioxx).

The examiner must provide reasons for each opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


